Citation Nr: 0605869	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-21 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 20 
percent for a left (minor) shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
January 1946.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 RO decision that denied an 
increased disability rating in excess of 20 percent for a 
left shoulder disability (characterized as residuals of 
postoperative left shoulder tendon transplant of recurrent 
dislocation with limitation of motion (minor)).  The veteran 
filed a notice of disagreement with this decision in January 
2003.  In May 2003, the RO issued a statement of the case, 
and in July 2003, the veteran timely perfected his appeal.

In July 2004, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.  

In October 2004, the Board remanded this case to ensure 
compliance with the VA's duty to notify and assist.

In February 2006, for good cause shown, the Board granted a 
motion to advance the veteran's case on the Board's docket.


FINDINGS OF FACT

The veteran's left (minor) shoulder disability is manifested 
by a reduced range of motion, and subjective complaints of 
pain, stiffness and weakness.  There is no medical evidence 
of fibrous union of the humerus, ankylosis of the 
scapulohumeral articulation, or limitation of motion of the 
arm to 25 degrees from the side. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for a left (minor) shoulder disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200 to 5203, 
and 7801 to 7805 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating in 
excess of 20 percent for his service-connected left (minor) 
shoulder disability.  

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the veteran's claim.  

Historically, the veteran served on active duty in the Navy 
from November 1944 to January 1946.  His service medical 
records revealed treatment for chronic, recurrent, 
dislocation of the left (minor) shoulder.  In June 1945, he 
underwent a Magnusen operation on the left shoulder, and he 
was returned to duty at the end of August 1945.  His 
separation examination, performed in January 1946, noted a 
diagnosis of chronic recurrent dislocation of the left 
shoulder.  

In January 1946, the RO issued a rating decision which 
granted service connection at a 20 percent disability rating 
for chronic, recurrent dislocation of the left shoulder, 
effective from January 1946.  This rating remained in effect 
at the time the veteran filed his present claim in September 
2002 seeking an increased disability rating for his left 
(minor) shoulder disability.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2005).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Id.; 38 C.F.R. §§ 4.1, 4.2 
(2005).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).  Regarding 
musculoskeletal disabilities, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2005).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59 (2005); see DeLuca, 8 Vet. App. 202; see 
also Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 
(Dec. 12, 1997).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2005); see DeLuca, 8 Vet. App. at 205-06.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2005).

The veteran's left (minor) shoulder disability is currently 
evaluated as 20 percent disabling under Diagnostic Code 
(Code) 5202, impairment of the humerus.  38 C.F.R. § 4.71a.  
The next higher rating of 40 percent is assigned when there 
is evidence of fibrous union of the humerus.  

The Board notes that other diagnostic codes for a shoulder 
and arm disability provide for ratings greater than 20 
percent.  However, there is simply no evidence of ankylosis 
of the scapulohumeral articulation (Code 5200) or of 
impairment of the clavicle or scapula (Code 5203).  
Additionally, the veteran has never contended that either 
exists.  Thus, neither Code is applicable in this case.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if supported by explanation and 
evidence).	

In order to warrant a 30 percent evaluation under Code 5201, 
limitation of motion of the arm, left arm motion would have 
to be limited to 25 degrees from the side.  A review of all 
VA medical evidence of record fails to support such a 
finding, and the VA examinations would also supply evidence 
against such a finding.  

Subjectively, per the statements the veteran submitted, VA 
treatment reports, VA examinations, and his testimony during 
his July 2004 personal hearing, the veteran reported 
constant, daily pain, stiffness and weakness in the left 
shoulder.  He described it as a stabbing pain at times.  

At his most recent VA examination of the spine, performed in 
August 2005, the veteran indicated that he sometimes has 
difficulty dressing and bathing due to his left shoulder 
disability, and that he is unable to tie his shoes when this 
condition flares up.  Physical examination revealed that he 
verbalized tenderness during palpation of the left shoulder 
joint.  Range of motion testing of the left shoulder revealed 
forward elevation to 40 degrees, abduction to 40 degrees, 
external rotation to 20 degrees and internal rotation to 20 
degrees.  The report noted that the veteran verbalized pain 
at the end of these motions.  There was no additional 
limitation of motion after repetitive movement, and there was 
no weakness, fatigue, incoordination or lack of endurance 
shown.  The examiner noted that a CT examination in August 
2003 reported a subjective high riding humeral head that may 
be seen with rotator cuff pathology. No atrophy of the 
rotator cuff muscles was noted, and there were degenerative 
changes of the glenohumeral and acromioclavicular joint, 
probable old fracture distal acromion.  The report concluded 
with a diagnosis of degenerative joint disease of the left 
shoulder joint.  

A treatment report, dated in February 2003, noted that the 
veteran's complaints of left shoulder pain since he was in a 
car accident in February 2002.  Physical examination of the 
left shoulder revealed an active range of motion consisting 
of forward flexion and abduction to 90 degrees, external 
rotation to 35 degrees, and internal rotation to 0 degrees.  
The examiner noted that there was no evidence of instability.  
He also noted that the veteran exhibited 5/5 strength in all 
muscle groups with encouragement.  The report concluded with 
an assessment of painful left shoulder. 

A prior VA examination for joints, performed in October 2002, 
revealed a range of motion in the left shoulder consisting of 
forward elevation to 90 degrees, abduction to 70 degrees, 0 
degrees of internal rotation, and external rotation to 30 
degrees.  The VA examiner noted that there was no weakness or 
atrophy in the left shoulder, and that there was no pain on 
abduction with resistance.  The report concluded with a 
diagnosis of postoperative shoulder dislocation with 
restricted capsulitis and inflammation of the capsule.

Such facts weigh heavily against the claim.  Significantly, 
all VA records are silent as to any fibrous union of the 
humerus.  Overall, findings do not support any increase in 
evaluation based on functional loss.  Notably, the most 
recent VA examination does not reflect any credible evidence 
of weakness, fatigability, incoordination, swelling, 
deformity, or atrophy.  Although some tenderness is noted, it 
does not warrant an increased disability rating in this 
matter.  The Board finds that the VA medical records as a 
whole, especially the VA orthopedic examinations, are 
entitled to great probative weight and provide very negative 
evidence against the veteran's claim.  

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
rating schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  

Absent any evidence of fibrous union of the humerus, the 
criteria for an increased disability evaluation under 
Diagnostic Code 5202 are not met.  38 C.F.R. § 4.7.  
Moreover, even considering functional loss, there is 
insufficient evidence 
for a higher rating on the basis of limitation of motion 
under Diagnostic Code 5201.  38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.7; DeLuca, 8 Vet. App. at 206.  Accordingly, the Board 
finds that the preponderance of the evidence is against a 
disability rating 
greater than 20 percent for left (minor) shoulder disorder, 
and the appeal must be denied.  38 C.F.R. § 4.3.  

The Board further finds that a separate (compensable) 
disability rating is not warranted for the scar on the 
veteran's left shoulder.  The severity of a skin disability 
is ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
at 38 C.F.R. § 4.118 (Schedule).  A scar is rated according 
to location, type, and characteristics, and separate ratings 
may be assigned based upon appearance, healing, and/or 
impairment of function of the part affected.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

Effective on August 30, 2002, the regulations pertaining to 
evaluating disabilities of the skin were revised.  See 67 
Fed. Reg. 49590, 49596 (July 31, 2002).  There were minor 
corrections to the criteria issued at a later date.  See 67 
Fed. Reg. 58448 (Sept. 16, 2002).  
 
Under the criteria in effect since August 30, 2002, to 
warrant a compensable disability rating, the veteran's right 
ankle scar would have to: (a) be deep or cause limitation of 
motion, and exceed six square inches in area or areas 
(Diagnostic Code 7801); (b) be superficial, not causing a 
limitation of motion, and exceeding an area of 144 square 
inches (Diagnostic Code 7802); (c) be superficial and 
unstable (Diagnostic Code 7803); (d) be superficial and 
painful on examination (Diagnostic Code 7804); or (e) result 
in a limitation of function of another body part (Diagnostic 
Code 7805). See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 
7805 (2002-2005).  

A review of the medical evidence of records revealed the 
veteran's post operative left shoulder scar to be well-
healed, stable, and free of any ulceration or skin breakdown.  
The evidence does not indicate that this condition results in 
any limitation of motion or other limitation of function.  
The Board concludes that since there is no evidence of pain, 
tenderness, ulceration or a limitation of function 
attributable solely to a scar on the veteran's left shoulder, 
a separate rating for this scar is not warranted under the 
either the old or new rating provisions for rating scars.  In 
making this determination, the Board notes that the veteran's 
left shoulder scar has repeatedly been described as well 
healed in multiple VA examinations and treatment reports over 
the years.  Accordingly, the evidence of record fails to 
justify an increased disability rating in this matter.

Consequently, the Board finds that an increased rating in 
excess of 20 percent is not warranted.  As the preponderance 
of the evidence is against the claim for an increased rating 
for left (minor) shoulder disorder, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's September 2002 letter, the October 2002 RO decision, 
the May 2003 statement of the case (SOC), the November 2003 
and September 2005 supplemental SOCs, and the Board's October 
2004 remand, advised the veteran what information and 
evidence was needed to substantiate his claim herein and what 
information and evidence had to be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  The 
documents also advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran testified at his 
hearing before the Board that he had not received private 
medical treatment for this condition, and the veteran's VA 
treatment records have been obtained.  Moreover, the veteran 
was examined twice in connection with this matter.  Thus, the 
Board considers the VA's duty to assist is satisfied.   

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case as it pertains to the claim herein adjudicated.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  


ORDER

An increased rating in excess of 20 percent for left (minor) 
shoulder disorder is denied.


____________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


